Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-45 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fixman US 2004/0215483 A1.
Regarding claims 25 and 35, Fixman discloses a computer-implemented method/system, comprising:
	receiving, from a remote device, weather-related observation data associated with a first location and a first time, the weather-related observation data comprising data on a weather-related event associated with the first location and the first time (see para. 0028-0030 and figure 1 and 2, television stations all over the US (10) has weather related observation data associated with a first location and a first time (20) that is remotely transferred to (30). Also, the system uses the user input via the internet to determine a forecast);
	storing, in a database, the received weather-related observation data (see  para 0041 and fig. 1, (30) the data has to be stored in order to compare all the forecast data that is being received);

	producing, using the control circuitry, a statistic associated with the stored weather-related observation data, the statistic comprising a number of users who have contributed to the weather forecast (see para. 0028-0030, the system uses a number of user input to determine a forecast); and
outputting an image of the second location including the weather forecast and the statistic to the remote device (see fig. 7, the system outputs an image with the forecast and a statistic value for each location).
	Regarding claims 26 and 36, Fixman discloses the method/system of claims 25 and 35 respectively, wherein the weather-related event is observed by a user operating the remote device, and the user causes the remote device to transmit the weather-related observation data (see fig. 2, a user operating the remote device (i.e. computer) and the user causes the remote device(i.e. 109-nnn)  to transmit the weather-related observation data (i.e. the weather related observation is transmitted via the internet).
	Regarding claims 27 and 37, Fixman discloses the method/system of claims 25 and 35 respectively, wherein the remote device automatically transmits weather-related observation data upon detecting an observation of a weather-related event (see para. 0055).
	Regarding claims 28 and 38, Fixman discloses the method/system of claims 25 and 35 respectively, further comprising:

	determining, based on the comparison, a weight associated (i.e. numerical value) with the weather-related observation data (see abstract).
Regarding claims 29 and 39, Fixman discloses the method/system of claims 25 and 35 respectively, wherein producing the statistic comprises generating a list of users who contributed to the weather-related observation data (see fig1, the list of users are the plurality of TV stations).
	Regarding claims 30 and 40, Fixman discloses the method/system of claims 25 and 35 respectively, wherein the image further includes a user characteristic of users who contributed to the weather-related observation data (see fig. 5, different users contributed different observation data hence the different numerical values).
	Regarding claims 31 and 41, Fixman discloses the method/system of claims 25 and 35 respectively, further comprising generating a leaderboard of users who contributed to the weather-related observation data (see fig 5).
	Regarding claims 32 and 42, Fixman discloses the method/system of claims 25 and 35 respectively, further comprising generating for display a gridded image comprising weather-related observation data (see fig. 7).
	Regarding claims 33 and 43, Fixman discloses the method/system of claims 25 and 35 respectively, wherein the second time is a future time (see abstract).
	Regarding claims 34 and 44, Fixman discloses the method/system of claims 25 and 35 respectively, further comprising generating a reliability metric (i.e. forecast accuracy score) of the weather-related observation data (see abstract, para. 0008 and 0010-0011 and fig. 1 (60)).
Regarding claim 45, Fixman discloses a computer-implemented method, comprising:

	storing, in a database, the received weather-related observation data; generating, using control circuitry, a weather forecast associated with a second location and a second time based on the weather-related observation data (see  para 0041 and fig. 1, (30) the data has to be stored in order to compare all the forecast data that is being received);
	producing, using the control circuitry, a statistic associated with the stored weather-related observation data, the statistic comprising a number of users who have contributed to the weather forecast and who have used the weather forecast (see para. 0028-0030, the system uses a number of user input to determine a forecast); and
outputting an image of the second location including the weather forecast and the statistic to the remote device (see fig. 7, the system outputs an image with the forecast and a statistic value for each location).
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Regarding claim 25 and 35, Applicant argues that Fixman does not teach outputting a statistic comprising a number of users who contributed to a weather forecast, as required by the claims.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claim recites that the statistics comprises a number of users. Therefore the statistic is not defined as a number of users but merely part of the statistic.
Regarding claim 45, Applicant argues that Fixman does not describe the number of users who used the forecast.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does not describe the number of users who used the forecast) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claim recites: “the statistic comprising a number of users who have contributed to the weather forecast and who have used the weather forecast”. See paragraphs 0028-0030, the system uses the number of user input to determine a forecast.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864